Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 1 of 37 PagelID 1

UNITED STATES DISTRICT COURT
MIDDLE DISTRICT OF FLORIDA

 

TAMPA DIVISION
JODY DWAYNE FLOWERS,
Plaintiff, CASE NO.
v.
EASTERN ACCOUNT SYSTEM JURY TRIAL DEMANDED
OF CONNECTICUT, INC.,
Defendant.
/
COMPLAINT

Plaintiff, Jody Dwayne Flowers (“Plaintiff’ or “Mr. Flowers”), by and through the
undersigned attorney, hereby files the following Complaint against Eastern Account System of
Connecticut, Inc. (“Defendant” or “Eastern”), and states as follows:

PRELIMINARY STATEMENT

i, On May 29, 2020, Plaintiff filed a voluntary bankruptcy petition under Chapter 7
of Title 11 of the United States Code. 8:20-bk-04210-CPM. Doc. 1.

2. Frontier Communications of America, Inc., d/b/a Frontier Communications
(“Frontier”) was listed in the Bankruptcy Court’s affixed creditor matrix, and received notice of
Plaintiff’s bankruptcy filing, attomey representation, and bankruptcy discharge. Indeed, Frontier
was required to cease collection efforts as the debt (the “Alleged Debt”) Frontier was atternpting

to collect was included in Plaintiff’s bankruptcy petition and subsequently discharged.

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 2 of 37 PagelD 2

3, Frontier transferred and/or placed the Alleged Debt with Defendant after the
Alleged Debt was discharged in bankruptcy for collection purposes. Moreover, Defendant was
acting as a representative and agent of Frontier attempting to collect on a debt that was discharged
in Plaintiffs bankruptcy,

4, Despite having notice of the bankruptcy discharge, Defendant, on behalf of Frontier,
continued communicating with Plaintiff in an attempt to collect on the Alleged Debt. Therefore,
Defendant knowingly violated 15 U.S.C. § 1692 et seq., the Fair Debt Collection Practices Act
(“FDCPA”), Fla. Stat. § 559.55 ef seq., the Florida Consumer Collection Practices Act (““FCCPA”)
and the Bankruptcy Court’s authority pursuant to 11 U.S.C. § 105(a).

5. Plaintiff seeks damages, costs and attorney’s fees from Defendant for the above
violations.

JURISDICTION AND VENUE

 

6. Federal subject matter jurisdiction exists pursuant to 28 U.S.C. § 1331, as Plaintiff
brings claims under the Fair Debt Collection Practices Act (“FDCPA”), 15 U.S.C. § 1692 et seq.
Supplemental jurisdiction exists over the state law claims pursuant to 28 U.S.C. § 1367.

7. Venue is proper in this district pursuant to 28 U.S.C. § 1391 (a) because a substantial
part of the events or omissions giving rise to the claims and injuries occurred in the Middle District

of Florida.

[Space intentionally left blank]
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 3 of 37 PagelD 3

PARTIES

8. Plaintiff, Jody Dwayne Flowers, is a natural person residing in Sarasota County,
Florida, where the causes of action arose, and is a “consumer,” as that term is defined by
15 U.S.C. § 1692a(3) and Fla. Stat. § 559.55(8).

9. Defendant, Eastern Account System of Connecticut, Inc., is a foreign profit
corporation, is headquartered in the State of Connecticut, does business in the State of Florida, and
is a “debt collector,” as defined by 15 U.S.C. § 1692a(6) and Fla. Stat. § 559.55(7).

10. Defendant, in the conduct of its business, uses one or more instrumentalities of
interstate commerce or the mails, including without limitation to, electronic communication with
Plaintiff.

11. The conduct of Defendant was authorized, approved and/or ratified by one or more
officers, directors, or managers of Defendant, and/or they knew in advance that the Defendant was
likely to conduct itself, and allowed them to so act, with conscious disregard of the rights and
safety of others. The agent(s) or employee(s) of Defendant acted within the course and scope of
such agency or employment and acted with the consent, permission and authorization of
Defendant.

12. The Defendant’s communications, set forth below, were made to exhaust the

Plaintiff’s will in an attempt to have the Plaintiff pay a debt that Plaintiff did not owe.

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 4 of 37 PagelD 4

FACTUAL ALLEGATIONS

13 Plaintiff was alleged to owe Frontier the Alleged Debt.

14. The Alleged Debt stems from transactions primarily for personal, family, or
household purposes, and is therefore a “debt,” as that term is defined by 15 U.S.C. § 1692a(5) and
Fla. Stat. § 559.55(6).

15. Plaintiff filed a voluntary bankruptcy petition under Chapter 7 of Title 11 of the
United States Code on May 29, 2020, 8:20-bk-04210-CPM. Doc. 1.

16. On June 1, 2020, the Bankruptcy Court filed its Notice of Chapter 7 Bankruptcy —
No Proof of Deadline (“Notice - Chapter 7 Bankruptcy”) that stated in pertinent part that the filing
of this bankruptcy case imposed an automatic stay against collection activities and that creditors
cannot sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect
from Plaintiff (emphasis added). A copy of the Notice — Chapter 7 Bankruptcy is attached hereto
as Exhibit A.

17. On June 3, 2020, Frontier was put on notice of the automatic bankruptcy stay and
that the Alleged Debt had been included in Plaintiff's bankruptcy petition as evidenced by the
Certificate of Notice (“Certificate of Notice — Chapter 7 Bankruptcy”) of the Notice — Chapter 7
Bankruptcy (Exhibit A). A copy of the of the Certificate of Notice — Chapter 7 Bankruptcy is
attached hereto as Exhibit B.

18. ‘Frontier also had notice that Plaintiff was represented by legal counsel through the

Notice — Chapter 7 Bankruptcy (Exhibit A).

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 5 of 37 PagelID 5

19. On August 26, 2020, the Bankruptcy Court filed its Order of Discharge
(“Order of Discharge”) that stated in pertinent part that creditors cannot collect discharged debts
(emphasis added). A copy of the Order of Discharge is attached hereto as Exhibit C.

20. On August 28, 2020, Frontier was put on notice that the Alleged Debt had been
discharged in Plaintiff's Bankruptcy as evidenced by the Certificate of Notice (“Certificate of No-
tice — Bankruptcy Discharge”) of the Order of Discharge (Exhibit C). A copy of the Certificate
of Notice -- Order of Discharge is attached hereto as Exhibit D.

21.  Onor about October 17, 2020, Frontier sent Plaintiff a collection communication
that stated in pertinent part‘[y]our failure to respond to this debt will initiate additional collection
proceedings, which may include referral to an outside collection agency.” A copy of Frontier’s
collection communication is attached hereto as Exhibit E.

22. On or about October 28, 2020, Plaintiff's bankruptcy counsel responded to
Frontier’s collection communication (Exhibit E) and notified Frontier that the debt Frontier was
attempting to collect was included in Plaintiff's bankruptcy petition and to cease all contact with
Plaintiff as the debt was discharged. A copy of Plaintiff's bankruptcy counsel’s letter is attached
hereto as Exhibit F.

23. Again, Frontier was notified that Plaintiff was represented by legal counsel through
the correspondence (Exhibit F) sent to Frontier by Plaintiff's bankruptcy counsel.

24. Frontier transferred and/or placed the discharged debt with Defendant for collection
purposes after receiving the Notice — Chapter 7 Bankruptcy (Exhibit A), Order of Discharge

(Exhibit C), and the correspondence from Plaintiff's bankruptcy counsel (Exhibit F).
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 6 of 37 PagelD 6

25.  Atall times material hereto, Defendant was acting as a representative and agent of
Frontier attempting to collect on a debt that was discharged in Plaintiff's bankruptcy.

26. Defendant had actual knowledge and was aware that the Alleged Debt was not
legitimate and had been discharged in Plaintiff's bankruptcy because, Defendant, as a collection
agency, received notice of the bankruptcy and discharge as part of the “on-boarding” process,

27. Defendant has access to all records concerning the Alleged Debt, including but not
limited to records of the bankruptcy among other documents.

28. On or about November 4, 2020, Defendant sent Plaintiff a collection
communication that stated in pertinent part that “[t]his is an attempt to collect a debt.” A copy of
Defendant’s collection communication dated November 4, 2020 is attached hereto as Exhibit G.

29, Defendant had actual knowledge and was aware that it could not assert a legal right
to collect the balance of the Alleged Debt based on the Bankruptcy Court’s Notice — Chapter 7
Bankruptcy (Exhibit A), Order of Discharge (Exhibit C), Certificate of Notice — Order of
Discharge (Exhibit D), and the correspondence from Plaintiff's bankruptcy counsel (Exhibit F).

30. Defendant claimed, attempted, and threatened to enforce the Alleged Debt that
Defendant knew was not legitimate and was discharged in Plaintiff's bankruptcy.

31. Nevertheless, Defendant continued attempting to collect the Alleged Debt from
Plaintiff after having actual knowledge of the bankruptcy discharge and that Plaintiff was
represented by legal counsel.

32. | Defendant’s conduct served only to harass and exhaust the Plaintiff's will into
making a payment on the Alleged Debt.

33. Sending collection communication(s) to Plaintiff after he received his bankruptcy

discharge is a routine and systematic practice of Defendant.

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 7 of 37 PagelD 7

34. Defendant violated the FDCPA, FCCPA, and the Bankruptcy Court’s authority
pursuant to 11 U.S.C. § 105(a) by sending collection communications to Plaintiff with actual
knowledge of the bankruptcy discharge and that Plaintiff was represented by legal counsel.

COUNT I
VIOLATION OF THE FDCPA BY DEFENDANT

35. This is an action against Defendant for violation of 15 U.S.C. §1692 et seq.

36. Plaintiff re-alleges and reincorporates paragraphs 1 through 34, as if fully set forth
herein.

37. The Alleged Debt is a “debt,” as that term is defined by 15 U.S.C. § 1692a(5).

38. Defendant uses interstate commerce or the mails in its business, the principal
purpose of which is the collection of debts, or Defendant regularly collects or attempts to collect,
directly or indirectly, debts owed or due, or asserted to be owed or due to another, and is therefore
a “debt collector,” as that term is defined by 15 U.S.C. § 1692a(6). Moreover, Defendant holds
itself out on its website as an entity that “has over 30 years of proven success in handling our
clients’ customer service delinquency and collection needs.”

39. Defendant, communicated, directly and/or indirectly, certain information to
Plaintiff as set forth above, which constitutes “communication,” as defined by

15 U.S.C. § 1692a(2).

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 8 of 37 PagelD 8

40. Through the conduct described above, Defendant violated the following provisions
of the FDCPA:

15 U.S.C. § 1692¢(a)(2)

Without the prior consent of the consumer given directly to the debt collector or the express
permission of a court of competent jurisdiction, a debt collector may not communicate with
a consumer in connection with the collection of any debt —

if the debt collector knows the consumer is represented by an attorney with respect to such
debt and has knowledge of, or can readily ascertain, such attorney’s name and address,
unless the attorney fails to respond within a reasonable period of time to a communication
from the debt collector or unless the attorney consents to direct communication with the
consumer.

15 U.S.C. § 1692d

A debt collector may not engage in any conduct the natural consequence of which is to
harass, oppress, or abuse any person in connection with the collection of a debt.

15 U.S.C. § 1692e

A debt collector may not use any false, deceptive, or misleading representation or means
in connection with the collection of any debt.

15 U.S.C. § 1692f

A debt collector may not use unfair or unconscionable means to collect or attempt to collect
any debt.

41 All conditions precedent to this action have occurred, have been satisfied, or have
been waived.

42. Asa result of Defendant’s violations of the FDCPA, Plaintiff is entitled to:
(a) actual damages pursuant to 15 U.S.C. § 1692k(a)(1); (b) statutory damages, pursuant to
15 US.C. § 1692k(a)(2)(A); (c) reasonable attorneys’ fees and costs, pursuant to
15 U.S.C. § 1692k(a)(3); and (d) all other relief Plaintiff is entitled to under the law.

43. Ali conditions precedent to this action have occurred, have been satisfied, or have

been waived.

 

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 9 of 37 PagelD 9

WHEREFORE, Plaintiff respectfully requests this Court enter a judgment in Plaintiff's
favor finding that Defendant has violated the FDCPA; awarding Plaintiff actual damages, statutory
damages, attorneys’ fees and costs, together with any and all such further relief as is deemed
necessary or appropriate.

COUNT Il
VIOLATION OF § 559.72(7) OF THE FCCPA BY DEFENDANT

44, This is an action against Defendant for violation of Fla. Stat. § 559.72(7).

45. Plaintiff realleges and incorporates paragraphs | through 34, as if fully set forth
herein.

46. Defendant communicated, directly and/or indirectly, certain information to Plaintiff
as set forth above, which constitutes “communication,” as defined by Fla. Stat. § 559.55(2).

47, Fla. Stat. § 559,72(7) provides, in pertinent part:

In collecting consumer debts, no person shall:

(7) .. willfully engage in other conduct which can reasonably be
expected to abuse or harass the debtor or any member of her or his
family.

48. Through its conduct, described above, Defendant directly and through its agents
violated the above section of the FCCPA.

49, All conditions precedent to this action have occurred, have been satisfied, or have
been waived.

50. Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,

Defendant is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s

fees and costs.

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 10 of 37 PagelD 10

51. Based upon the willful, intentional, knowing, malicious, repetitive, and continuous
conduct of Defendant, as described herein, Plaintiff is also entitled to an award of punitive damages
in accordance with Fla. Stat. §§ 559.77 and 768.72.

WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against
Defendant, finding that Defendant violated the FCCPA, awarding Plaintiff actual damages,
statutory damages, punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2),
and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

COUNT II
VIOLATION OF § 559.72(9) OF THE FCCPA BY DEFENDANT

52. This is an action against Defendant for violation of Fla. Stat. § 559.72(9).

53. Plaintiff realleges and incorporates paragraphs 1 through 34, as if fully set forth
herein.

54. Defendant communicated, directly and/or indirectly, certain information to
Plaintiff as set forth above, which constitutes “communication,” as defined by Fla. Stat. §
559.55(2).

55. Fla. Stat. § 559.72(9) provides, in pertinent part:

In collecting consumer debts, no person shall:

(9) Claim, attempt, or threaten to enforce a debt when such person
knows that the debt is not legitimate, or assert the existence of some
other legal right when such person knows that the right does not exist.

56. Through its conduct, described above, Defendant directly and through its agents
violated the above section of the FCCPA.

57. All conditions precedent to this action have occurred, have been satisfied, or have

been waived.

10

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 11 of 37 PagelD 11

58. Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,
Defendant is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s
fees and costs.

59. Based upon the willful, intentional, knowing, malicious, repetitive, and continuous
conduct of Defendant, as described herein, Plaintiffis also entitled to an award of punitive damages
in accordance with Fla. Stat. §§ 559.77 and 768.72.

WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against
Defendant, finding that Defendant violated the FCCPA, awarding Plaintiff actual damages,
statutory damages, punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2),
and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

COUNT IV
VIOLATION OF § 559.72(18) OF THE FCCPA BY DEFENDANT

60. This is an action against Defendant for violation of Fla. Stat. § 559.72(18).

61. Plaintiff realleges and incorporates paragraphs 1 through 34, as if fully set forth
herein.

62 Defendant communicated, directly and/or indirectly, certain information to Plaintiff
as set forth above, which constitutes “communication,” as defined by Fia. Stat. § 559.55(2).

63. Fila. Stat. § 559.72(18) provides, in pertinent part:

In coilecting consumer debts, no person shall:

(18) Communicate with a debtor if the person knows that the debtor is
represented by an attorney with respect to such debt and has
knowledge of, or can readily ascertain, such attorney’s name and
address, unless the debtor’s attorney fails to respond within 30 days
to a communication from the person, unless the debtor’s attomey

consents to a direct communication with the debtor, or unless the
debtor initiates the communication.

li

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 12 of 37 PagelD 12

64. Through its conduct, described above, Defendant directly and through its agents
violated the above section of the FCCPA.

65. All conditions precedent to this action have occurred, have been satisfied, or have
been waived.

66. Pursuant to Fla. Stat. § 559.77(2), as a result of the above violations of the FCCPA,
Defendant is liable to Plaintiff for actual damages, statutory damages, and reasonable attorney’s
fees and costs.

67. Based upon the willful, intentional, knowing, malicious, repetitive, and continuous
conduct of Defendant, as described herein, Plaintiff is also entitled to an award of punitive damages
in accordance with Fla. Stat. §§ 559.77 and 768.72.

WHEREFORE, Plaintiff respectfully requests this Court enter a judgment against
Defendant, finding that Defendant violated the FCCPA, awarding Plaintiff actual damages,
statutory damages, punitive damages, attorneys’ fees and costs pursuant to Fla. Stat. § 559.77(2),
and awarding Plaintiff any and all such further relief as is deemed necessary and appropriate.

DEMAND FOR JURY TRIAL
Plaintiff is entitled to and hereby respectfully demands a trial by jury. U.S. Const.

Amend. 7 and Fed. R. Civ, P. 38.

12

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 13 of 37 PagelD 13

Dated: May 19, 2021

13

Respectfully Submitted,

SHRADER LAW, PLLC
612 W. Bay Street
Tampa, Florida 33606
Phone: (813) 360-1529
Fax: (813) 336-0832

/s/ Brian L. Shrader

BRIAN L. SHRADER, ESQ.

Florida Bar No. 57251

e-mail: bshrader@shraderlawfirm.com
ALEJANDRO J. MENDEZ, ESQ.
Florida Bar No. 1025247

e-mail: amendez@shraderlawfirm.com
Attorneys for Plaintiff

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 14 of 37 PagelD 14

EXHIBIT A

 
Case 8:2 ASDF ZONKAAZIOCHM UME Ar Filed O20 Bage +06?37 pagel 15

 

 

eldcireiteT Me Com fe let aaa a CaSe
Debtor 1 Jody Dwayne Flowers Social Security number or ITIN = xxx-xx-9856
FirstName MiddieName Last Name FIN ee
Debtor 2 Social Security number or ITIN:

 

(Spouse, if filing) FirstName MiddleName Last Name EIN .

United States Bankruptcy Court Middle District of Florida Date case filed for chapter 7 5/29/20

Case number. §8:20-bk-04210-CPM

 

 

Official Form 309A (For Individuals or Joint Debtors
Notice of Chapter 7 Bankruptcy Case —— No Proof of Claim Deadline 12/15

 

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors’ property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debtors are not entitled to a discharge of any debits or who
want to have a particular debt excepted fram discharge may be required to file a complaint in the bankruptcy clerk's office within
the deadlines specified in this notice. (See line 9 for more infarmation.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.qov).

 

The staff of the bankruptcy clerk's office cannot give legal advice.

 

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

Do not file this notice with any proof of claim or other filing in the case. Do not include more than the last four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court,

 

 

 

 

 

 

 

 

1. Debtor's full name Jody Dwayne Flowers
2. All other names used in the
last 8 years
3. Address 520 Edwards St
Englewood, FL 34223 :
4. a Laurie L Blanton Contact phone 941~493-6577
Debtor's attorney Holland Law Group, P.A.
Name and address 4100-C Tamiami Trail Email: laurile@hollandlaw.com
Venice, FL 34285
5. Nicole M Cameron Contact phone 813~645-8787
Bankruptcy Trustee Nicole M, Cameron, P.A.
Name and address 235 Apollo Beach Boulevard, #231
Apoilo Beach, FL 33572

 

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 1] USC § 761.

For mors information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case — No Proof of Claim Deadiina page 1

 

 
Case 8:2 Casa820bkG4ZiOsCRMcuPeGc: Filed @s/Qb20 Page 208237 PagelD 16

Debtor Jody Dwayne Flowers

Case number 8:20-bk-04210-CPM

 

 

6. Bankruptcy Clerk’s Office

Sam M. Gibbons United States Courthouse = Hours open:
801 North Florida Avenue, Suite 555 Monday — Friday 8:30 AM — 4:00PM

Documents in this case may be filed at this Tampa, FL 33602

address. You may inspect all records filed
in this case at this office or online at

Www. pacer.gqov.

Contact phone 813-301-5162

Date: June 1, 2020

 

7. Meeting of creditors

Debtors must attend the meeting to be
questioned under oath. In a joint case,
both spauses must attend. Creditors may
attend, but are not required to do so. You
are reminded that Local Rule 5073-1
restricts the antry of personal electronic
devices into the Courthouse.

June 26, 2020 at 08:40 AM Meeting will be held telephonically

Trustee: Nicole M Cameron
Call in number: 877-336-3492

The meeting may be continued or adjourned Passcode; 9316761

to a later date. If so, the date will be on the
court docket.

** Debtor must provide a Photo ID and acceptable proof of Social Security Number to the Trustee In the manner directed by the Trustee. **

 

8. Presumption of abuse

lf the presumption of abuse arises, you
may have the right to file a motion to
dismiss the case under #1 U.S.C. §
707 (b). Debtors may rebut the
presumption by showing special
circumstances.

The presumption of abuse does not arise.

 

9. Deadlines

The bankruptcy clerk's office must receive
thease documents and any required filing
fee by the following deadlines.

File by the deadline to object to discharge Filing deadline: August 25, 2020
or to challenge whether certain debts are
dischargeable:

You must file a complaint:

* if you assert that the debtor is not entitled to
receive a discharge of any debts under any of the
subdivisions of 11 U.S.C. § 727 (a}(2) through (7),
or

+ if you want fo have a debt excepted from discharge
under 14 U.S.C § 523(a)(2}, (4), or (6).

You must file a motion:

* if you assart that the discharge should be denied
under § 727(a){8) or (8).

 

Deadline te object to exemptions: Filing deadline: 30 days after the

The law permits debtors to keep certain property as conclusion of the meeting of creditors
exempt. If you believe that the law does not authorize

an exemption claimed, you may file an objection.

 

10. Proof of claim

Please do not file a proof of claim unless
you Teceive a notice to do so.

No property appears to be available to pay creditors. Therefore, please de not file a proof of claim now. If
it later appears that assets are available te pay creditors, the clark will send you another notice telling
you that you may file a proof of claim and stating the deadline.

 

11. Creditors with a foreign address

If you are a craditar receiving a notice mailed to a foreign address, you may file a motion asking the court
to extend tha deadiines in this notice. Consult an attorney famillar with United States bankruptcy law if
you have any questions about your rights in this case.

 

12. Exempt property

The taw allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
distributed to creditors. Debtors must fite a !st of property claimed as exempt. You may inspect that list at
the bankruptcy clerk's office or online at www.pacer.dov. If you belleve that the law does not authorize an
exemption that the debtors claim, you may file an objection. The bankruptcy clerk's office must receive
the objection by the deadline to abject to exemptions in line 9.

 

13. Voice Case Info. System
(McVCIS)

McVCIS provides basic case information concerning deadlines such as case opening, discharge,
and closing dates, and whether a case has assets or not, Mc VCIS is accessible 24 hours a day
except during routine maintenance, To access McYCIS toll free cali 1-866-222-8029.

 

Official Form 309A (For Individuais or Joint Debtors) Notice of Chapter 7 Bankruptcy Case —— No Proof of Claim Deadline page 2

 

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 17 of 37 PagelD 17

EXHIBIT B

 
Case 8:21-GA84 Bi20hP4210-ERM Bec Fidledh9s/e/20 pRAaged Atty pagelD 18

United States Bankruptcy Court
Middle District of Florida

In re: Case No. 20-04210-CPM
Jody Dwayne Flowers Chapter
Debtor
CERTIFICATE OF NOTICE
District/off: 113a-8 User: kbrickner Page 1 of 2 Rate Revd: gun 01, 2620
Form ID: 3094 Total Noticed: 22

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jun 03, 2020.

db +Jody Dwayne Flowers, 520 Edwards St, Engiewood, FL 34223-2514
28982721 Denna Lee Flowers, 520 Edwards Street, Sarasota, FL 34243
28980157 IRS, P.O, Box 621505, P.O. Box 30804, Atlanta, GA 30362-1505
28980158 +Mariner Finance, LLC, Attn: Bankruptcy, 8211 Town Center Drive, Nottingham, MP 21236-5904
28982720 +Mark H. Holstein, Sr., 7184 21st Street E, Sarasota, FL 34243-3916
28980161 Republic Bank & Trust Co, P.O. Box 950276, Louisville, KY 40295-0276
28980164 +USDOE/GLELSI, Attn: Bankruptcy, Po Box 7860, Madison, WI 53707-7860
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
aty E-mail/Yext: Laurie@hollandlaw.com Jun G62 2020 00:15:28 Laurie L Blanton,
Holland Law Group, P.A., 1100-cC Tamiami Trail, Venice, FL 34285
tr +EDE: QNMCAMERON.COM Jun 02 2020 03:53:06 Nicole M Cameron, Nicole M. Cameron, P.A.,
235 Apollo Beach Boulevard, #231, Apollo Beach, FL 33572-2251
ust #E-mail/Text: ustpregion2..tp.ecf@usdoj.gov Jun 02 2020 00:16:44

United States Trustee ~ TPA?7/13, Timberlake Annex, Suite 1200, 501 E Polk Street,
Tampa, FL 33602-3949

28980149 +E-mail/Text: backoffice@affirm.com Jun 02 2020 00:16:58 Affirm, Inc., Attn: Bankruptcy,
Po Box 720, San Francisco, CA 94104-0726
28980150 +EDI: CAPITALONE.COM Jun 02 2020 03:53:00 Capital One, Attn: Bankruptcy, Po Box 30285,
Salt Lake City, UT 84130-0285
28980151 +EDI: CAPONEAUTO.COM Jun 02 2020 03:53:00 Capital One Auto Finance, Attn: Bankruptcy,
Po Box 30285, Salt Lake City, UT 84130-0285
28980152 +E-mail/PDF: creditonebknotifications@resurgent.com Jun 02 2020 00:23:18 Credit One Bank,
Attn: Bankruptcy Department, Po Box 98873, Las Vegas, NV 89193-8873
28980153 +EDI: BLUESTEM Jun 02 2020 03:53:00 Fingerhut, Attn: Bankruptcy, Po Box 1250,
Saint Cloud, MN 56395-1250
29980154 +EDI: AMINFOFP.COM Jun 02 2020 03:53:00 First PREMIER Bank, Attn: Bankruptcy,
Po Box 5524, Sioux Falls, 5D 57117+5524
28980155 +H-mail/fText: bankruptcynotification@ftr.com Jun G2 2020 60:16:55 Frontier Communications,
PO box 740407, Cincinnati, OH 45274-0407
28980156 +HDI: PHINGENESIS Jun 02 2020 03:53:00 Genesis Bc/Celtic Bank, Attn: Bankruptcy,
Po Box 4477, Beaverton, OR 97076-4401
289860159 +E-mail/PDF: MerrickBKNotifications@Resurgent.com Jun 02 2020 06:23:16
Merrick Bank/CardWorks, Attn: Bankruptcy, Po Box 9201, Old Bethpage, NY 11804-9001
28980160 +EDI: AGFINANCE.COM Jun 02 2020 03:53:00 OneMain Financial, Attn: Bankruptcy,
Po Box 3251, Evansville, IN 47731+3251
28980162 +EDI: RMSC.COM Jun 02 2020 03:53:00 Synch/walmart, Bankruptcy Dept., P.O. Box 9,
Orlando, FL 32896-0001
28980163 +EDI: RMSC.COM Jun 02 2020 03:53:00 Synchrony Bank/Care Credit, Attn: Bankruptcy Dept,
Po Box 965064, Orlando, FL 32896~5064
TOTAL: 15
kkkkk BYPASSED RECIPIENTS *****
NONE. TOTAL: 0

Addresses marked ‘+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct 4IP.

Transmission times for electronic delivery are Eastern Time zone.

I, Joseph Speetjens, deciare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002{a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed, This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.

Date: Jun 03, 2020 Signature: _/s/Joseph Speetiens

 

CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on June 1, 2020 at the address(es) listed below:

Laurie L Blanton on behalf of Debter Jody Dwayne Flowers laurie@hollandiaw.com,
Lblaw1l0@gmail.com; lblaw2011@qmail.com;r50094@notify.bestcase.com;blantonir67924@notify.bestcase.c
om; ashley@hollandlaw.com;harveyer67924@notify.bestcase.com;blantonlr67924@notify.bestcase.com

Nicole M Cameron trustee@tampabay.rr.com, ncameron@ecf.axosfs.com

United States Trustee - TPA?T/13 USTPRegion21.TP.ECF@USDOJ. GOV

 
Case 8:21-GAse BiZ0 OK P4SE0-CRM meses rrlehee/67/20 pRage? ofa pagelD 19

District/off: 113A-8 User: korickner Page 2 cf 2 Date Revd: Gun 01, 2020
Form ID: 309A Total Noticed: 22

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)

system (continued)
TOTAL: 3

 

 

 
 

Case 8:21-CAse Bi2Z0RP42h9-ERMinleneh prleheh{Oz20 phages Gf 47 pagelD 20

 

 

 

s AIO enisl[> 3 sk.
Debtor 4 Jody Dwayne Flowers Social Security number or ITIN xxx-xx-9856
FirstName MiddleName Last Name EIN os
Debtor 2 Social Security number or TIN
teen FirstName MiddieName Last Name
(Spouse, if filing) EIN _

United States Bankruptcy Court Middle District of Florida Date case filed for chapter 7 5/29/20

Case number: 8:20-bk-04210-CPM

 

 

fficial F AF viduals or Joint D
Notice of Chapter 7 Bankruptcy Case —- No Proof of Claim Deadline 12/15

 

For the debtors listed above, a case has been filed under chapter 7 of the Bankruptcy Code. An order for relief has
been entered.

This notice has important information about the case for creditors, debtors, and trustees, including information about
the meeting of creditors and deadlines. Read both pages carefully.

The filing of the case imposed an automatic stay against most collection activities. This means that creditors generally may not
take action to collect debts from the debtors or the debtors' property. For example, while the stay is in effect, creditors cannot
sue, garnish wages, assert a deficiency, repossess property, or otherwise try to collect from the debtors. Creditors cannot
demand repayment from debtors by mail, phone, or otherwise. Creditors who violate the stay can be required to pay actual and
punitive damages and attorney's fees. Under certain circumstances, the stay may be limited to 30 days or not exist at all,
although debtors can ask the court to extend or impose a stay.

The debtors are seeking a discharge. Creditors who assert that the debiors are not entitled to a discharge of any debts or who
want fo have a particular debt excepted from discharge may be required to file a complaint in the bankruptey clerk's office within
the deadlines specified in this notice. (See line 9 for more information.)

To protect your rights, consult an attorney. All documents filed in the case may be inspected at the bankruptcy clerk's office at
the address listed below or through PACER (Public Access to Court Electronic Records at www.pacer.gov).

 

The staff of the bankruptcy clerk's office cannot give [egal advice.

 

To help creditors correctly identify debtors, debtors submit full Social Security or Individual Taxpayer Identification
Numbers, which may appear on a version of this notice. However, the full numbers must not appear on any document
filed with the court.

De not file this notice with any proof of claim or other filing in the case. Do not include more than the !ast four digits of
a Social Security or Individual Taxpayer Identification Number in any document, including attachments, that you file
with the court,

 

 

1. Debtor's full name Jody Dwayne Flowers

 

2. All other names used in the
last 8 years

 

 

 

3. Address 520 Edwards St
Englewood, FL 34223
4, o Laurie L Blanton Contact phone 944-493-6577
Debtor's attorney Holland Law Group, P.A.
Name and address 1100-C Tamiami Trail Email; laurie@hallandlaw.com
Venice, FL 34285
5. Nicole M Cameron Contact phone 813-645-8787
Bankruptcy Trustee Nicole M. Cameron, P.A.
Name and address 235 Apollo Beach Boulevard, #231

 

 

Apollo Beach, FL 39872

Notice is further given that effective on the date of the Petition, the United States Trustee appointed the above named individual as interim
trustee pursuant to 11 USC § 701.

 

For more information, see page 2 >
Official Form 309A (For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case ~- No Proof of Claim Deadline page 1

 
Case 8:21-Gase B120OkK042E0-ERMimBach Filahes/(e3/20 pRage AGIA? PagelD 21

Debtor Jody Dwayne Flowers

Case number 8:20-bk-04210-CPM

 

 

6. Bankruptcy Clerk's Office

Sam M. Gibbons United States Courthouse Hours open:
801 North Florida Avenues, Suite 555 Monday — Friday 8:30 AM - 4:00PM

Documents in this case may be filed at this Tampa, FL 33602

address. You may inspect all records filed
in this case at this office or online at

wan, pacer. Gov.

Contact phone 813-301-5162
Date: June 1, 2020

 

7. Meeting of creditors

Dabtors must attend the meeting to be
questioned under oath. In a joint casa,
both spouses must attend, Creditors ma
attend, but ara not required to do so. You
are reminded that Local Rute 80731
restricts the entry of personal electronic
devices into the Courthouse.

June 26, 2020 at 08:40 AM Meeting will be heid telephonically

Trustee: Nicole M Cameron
Call in number: 877-336-3492

The meeting may be continued or adjourned Passcode: 9316761

to a later date. If so, the date will be on the
court docket.

** Debtor must provide a Photo ID and acceptabie proof of Social Security Number to the Trustee in the manner directed by the Trustee. **

 

8. Presumpticn of abuse

If the presumption of abuse arises, you
may have the right to file a motion to
dismiss the case under 14 U.S.C. §
707(b). Debtors may rebut the
presumption by showing special
circumstances.

The presumption of abuse does not arise.

 

9. Deadlines

The bankruptcy clerk's office must receiva
these documents and any required filing
fee by the following deadlines.

File by the deadline to object to discharge Filing deadline: August 25, 2020
or to challenge whether certain debts are
dischargeable:

You must file a complaint:

> if you assert that the dabtor is not entitled to
receive a discharge of any debts under any of the
subdivisions of 17 U.S.C. § 727(a)(2) through (7),
or

+ if you want to have a debt excepted from discharge
under 11 U.S.C § 523(a)(2), (4), or (6).

You must file a motion:

+ if you assert that the discharge should be denied
under § 727(a)}(8) or (9}.

 

Deadline to object to exemptions: Filing deadline: 30 days after the

The faw permits debtors to keep cerlain property as canciusion of the meeting of creditors
exempt. If you believe that the Jaw does not authorize

an exemption claimed, you may file an objection.

 

410. Proof of claim

Please do rot file a proof of claim unless
you receive a notice to do so.

No property appears to be available to pay creditors. Therefore, please do not file a proof of claim now. if
it later appears that assets ara available o pay creditors, the clerk will send you another notice telling
you that you may file a proof of claim and stating the deadline.

 

41. Creditors with a foreign address

if you are a creditor receiving a notice mailed to a foreign address, you may fila a motion asking the court
to extertd the deadlines in this notice. Consult an attorney familiar with United States bankruptcy law if
you have any questions about your rights in this case.

 

12. Exempt property

The Jaw allows debtors to keep certain property as exempt. Fully exempt property will not be sold and
distributed to creditors. Debtors must file a list of property claimed as exempt. You may inspect that fist at
the bankruptcy clerk's office or onlina at www.pacer.govy, If you believe that the law does not authorize an
exemption that the debiors claim, you may file an objection. The bankruptcy clark’s office musi receive
the objection by the deadline to object to exemptions in line 9.

 

13. Voice Case Info. System
{McVCIS)

McVCIS provides basic case information conceming deadlines such as case opening, discharge,
and closing dates, and whether a case has assets or not. McVCIS is accessible 24 hours a day
except during routine maintenance. To access Mc VCIS toll free call 1-866-222-8029,

 

Official Form 309A {For Individuals or Joint Debtors) Notice of Chapter 7 Bankruptcy Case -~ No Proof of Claim Deadline page 2

 

 

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 22 of 37 PagelD 22

EXHIBIT C

 
 

Case 8:2Casm8:2hkOAZMsCRMcuPenO1 Filed @8/A@20 Page 1206237 PagelD 23

 

Information to identify the case:
Debtor 1 Jody Dwayne Flowers

 

FirstName MiddieName Last Name

 

Debtor 2

rt FirstName MiddleaName Last Name
(Spouse, if filing)

United States Bankruptcy Court Middie District of Florida
Case number: 8:20-bk-04210-CPM

Social Security number or ITIN xxx-xx-9856

EIN -

Social Security number or ITIN:
EIN -

 

Order of Discharge

12/45

 

IT IS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

Jody Dwayne Flowers

 

herine Peek McEw

 

Dated: 26, 202 United Sta

okruptcy Judae

 

 

Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case, and It does
not Getermine how much money, if any, the trustee will pay
creditors.

Creditors cannot collect discharged debts

This order means that no one may make any attempt to
collect a discharged debt fram the debtors personally. For
example, creditors cannot sue, garnish wages, assert a
deficiency, or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot contact
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personaily. Creditors who viclate this order
can be required to pay debtors damages and attorney's
fees.

However, a creditor with a lien may enforce a claim against
the debtors’ property subject to that lien unless the lien was
avoided or eliminated. For example, a creditor may have
the right to foreclose a home mortgage or repossess an
automobile.

Official Form 318

This order does not prevent debtors from paying any debt
voluntarily or from paying reaffirmed debts according to the

reaffirmation agreement. 11 U.S.C. § 524(c), (f}.

Most debts are discharged

Most debts are covered by the discharge, but not ali.
Generally, a discharge removes the debtors’ personal
Habilty for debts owed before the debtors' bankruptcy case
was filed.

Also, if this case began under a different chapter of the
Bankruptcy Code and was later converted to chapter 7,
debts owed before the conversion are discharged.

in a case involving community property: Special rules

protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.

For more information, see page 2 >

Order of Discharge page 1

 

 
Case 8:2 Case BAGHKOASCPRMcuReRS. Filed 08/26/29 Page 2405137 PagelD 24

Some debts are not discharged
Examples of debis that are not discharged are:

¢ debts that are domestic support
obligations;

debts for most student loans;
¢ debts for most taxes;

¢ debts that the bankruptcy court has
decided or will decide are not discharged
in this bankruptcy case;

¢ debts for most fines, penalties,
forfeitures, or criminal restitution
obligations;

# some debts which the debtors did not
properly list;

¢ debts for certain types of loans owed to
pension, profit sharing, stock bonus, or
retirement plans; and

¢ debts for death or personal injury caused
by operating a vehicle while intoxicated.

Official Form 318

Also, debts covered by a valid reaffirmation
agreement are not discharged.

in addition, this discharge does not stop
creditors from collecting from anyone else who is
also liable on the debt, such as an insurance
company or a person who cosigned or
guaranteed a loan.

 

This information is only a general summary
of the bankruptcy discharge; some
exceptions exist. Because the law is
complicated, you should consult an
attorney to determine the exact effect of the
discharge in this case.

 

 

 

Order of Discharge page 2

 

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 25 of 37 PagelD 25

EXHIBIT D

 
Case 8:21: Gase18:20+bk429-CRMunee 11 Fikited)828120p aRags bpb3 PagelD 26

United States Bankruptcy Court
Middle District of Florida

Tn re: Case No. 20~04210-CPM
Jody Dwayne Flowers Chapter 7
Debtor
CERTIFICATE OF NOTICE
District/off: 113A-8 User: mallows Page 1 of 1 Date Revd: Aug 26, 2920
Form ID: B318 Total Noticed: 22

Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Aug 28, 2020.

db +Jody Dwayne Fliowers, 520 Edwards St, Englewood, FL 34223-2514
28982721 Donna Lee Flowers, 520 Edwards Street, Sarasota, FL 34243
28980157 IRS, P.O. Box 621505, P.O. Box 30804, Atlanta, GA 30362-1505
28980158 +Mariner Finance, LLC, Attn: Bankruptcy, 8211 Town Center Drive, Nottingham, MD 21236~5904
28982720 +Mark H. Holstein, 5Sr., 7184 21st Street HE, Sarasota, FL 34243-3916
28980161 Republic Bank & Trust Co, F,O, Box 950276, Louisville, K¥ 40295-0276
28980164 +USDOR/GLELSI, Attn: Bankruptcy, Po Box 7860, Madison, WI 53707-7860
Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
tr +EDI: QGNMCAMERON.COM Aug 27 2020 04:58:¢0 Nicole M Cameron, Niccle M. Cameron, P.A.,
235 Apollo Beach Boulevard, #231, Apollo Beach, FL 33572-2251
cr +EDI: AISACG.COM Aug 27 2020 04:58:00 Capital One Auto Finance, a division of Capital On,
AIS Portfolio Services, LP, 4515 N Santa Fe Ave, Oklahoma City, OK 73118-79901
cr +EDI: AISACG.COM Aug 27 2020 04:58:00 Capitai One Auto Finance, c/o AIS Portfolic Servic,
4515 N Santa Fe Ave. Dept. APS, Oklahoma City, OK 73118-7961
28980149 +E-mail/Text: backoffice@affirm,com Aug 27 2020 01:15:59 Affirm, Inc., Attn: Bankruptcy,
Po Box 720, San Francisco, CA 94104-0720
28980150 +EDI: CAPITALONE.COM Aug 27 2020 04:58:06 Capital One, Attn: Bankruptcy, Po Box 30285,
Salt Lake City, UT 84130-0285
28980151 +HDE: CAPONEAUTO.COM Aug 27 2020 04:58:00 Capital One Auto Finances, Attn: Bankruptcy,
Po Hox 30285, Salt Lake City, UT 84130-0285
28980152 +E-mail/PDF: creditonebdknotifications@resurgent.com Aug 27 2020 01:17:00 Credit One Bank,
Attn: Bankruptcy Department, Po Box 98873, Las Vegas, NV 89193-8873
28980153 +EBI: BLUESTEM Aug 27 2020 04:58:00 Fingerhut, Attn: Bankruptcy, Po Box 1250,
Saint Cloud, MN 56395-1250
28980154 +EDI: AMINFOFP.COM Aug 27 2020 04:58:00 First PREMIER Bank, Attn: Bankruptcy,
Po Box 5524, Sioux Falls, SD 57117-5524
28980155 +E~-mail/Text: bankruptcynotification@ftr.com Aug 27 2020 01:15:57 Frontier Communications,
PO box 740407, Cincinnati, OH 45274-0407
28980156 +EDI: PHINGENESIS Aug 27 2020 04:58:00 Genesis Be/Celtic Bank, Attn: Bankruptcy,
Po Box 4477, Beaverton, OR 97076-4401
28986159 +E-mail/PDF: MerrickBKNotifications@Resurgent.com Aug 27 2020 01:16:39
Merrick Bank/CardWorks, Attn: Bankruptcy, Po Box $2901, Old Bethpage, N¥ 11804-9001
28980160 +EDL: AGFINANCE.COM Aug 27 2020 04:58:00 OneMain Financial, Attn: Bankruptcy,
Po Box 3251, Evansville, IN 47731-3251
28980162 +EDI: RMSC.COM Ang 27 2020 04:58:00 Syncbh/waimart, Bankruptcy Dept., P.O. Box 9,
Orlando, FL 32896-0001
28980163 +EDI: RMSC.COM Aug 27 2020 04:58:00 Synchrony Bank/Care Credit, Attn: Bankruptcy Dept,
Po Box 965064, Orlando, FL 32896-5064
TOTAL: 25
kakke BYPASSED RECIPIENTS *****
NONE. TOTAL: 0

Addresses marked ‘#'’ were corrected by inserting the ZIP or replacing an incorrect AIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Hastern Time zone.

I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.

Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.

Date: Aug 28, 2020 Signature: _/s/Joseph Speetiens

 

CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court's CM/ECF electronic mail (Email)
system on August 26, 2020 at the address(es) listed below:

Laurie L Blanton on behalf of Debtor Jody Dwayne Flowers laurie@hollandlaw.com,
lblawi0@gmail.com;lblaw2011@gmail.com; r50094@notify.bestcase.com;blantonlr67924@notify.bestcase.c
om;ashiey@hollandlaw.com;harveyer67924@notify.bestcase.com;blanton1r6é7924@notify.bestcase.com

Nicole M Cameron trustee@tampabay.rr.com, ncameron@ecf.axosfs.com

United States Trustee - TPA7/13 USTPRegion?21.TP.ECFausDoJ.GOV

TOTAL: 3
Case 8:21. Gase18:20+bk04290-ORMunRee 11 Fiiled)848/20p aBage pb PagelD 27

 

ormatio oR (ej:

Debtor 1

he case
Jody Dwayne Flowers

 

FirstName MiddlaName Last Name

 

Debtor 2

First Nam Middle Name Last Name
(Spouse, If filing} ° oem

United States Bankruptcy Gourt Middle District of Florida
Case number: 8:20-bk-04210-CPM

Social Security number or ITIN = xxx—xx-9856

EIN -

Social Security number or TIN _

EIN -

 

Order of Discharge

12/15

 

IT iS ORDERED: A discharge under 11 U.S.C. § 727 is granted to:

Jody Dwayne Flowers

 

Dated: Auaus 2 Catherine Pee

cEwen

 

Bankruptcy Ju

 

 

Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case, and It does
not determine how much money, if any, the trustee will pay
creditors.

Creditors cannot collect discharged debts

This order means that no one may make any attempt to
collect a discharged debt fram the debtors personally. For
example, creditors cannot sue, garnish wages, assert a
deficiency, or otherwise try to collect from the debtors
personally on discharged debts. Creditors cannot contact
the debtors by mail, phane, or ctherwise in any atternpt to
collect the debt personally. Creditors who violate this order
can be required to pay debtors damages and attorney's
ees.

However, a creditor with a lien may enforce a claim against
the debtors' property subject to that lien unless the lien was
avoided or eliminated. For example, a creditor may have
the right to foreclose a home mortgage or repossess an
automobile.

Official Form 318

This order does not prevent debtors from paying any debt
voluntarily or from paying reaffirmed debts according to the

reaffirmation agreement. 11 U.S.C. § 524(c), (f}.

Most debts are discharged

Most debts are covered by the discharge, but not ail.
Generally, a discharge removes the debtors’ personal
Habiity for debts owed before the debtors’ bankruptcy case
was filed.

Also, if this case began under a different chapter of the
Bankruptcy Code and was later converted to chapter 7,
debts owed before the conversion are discharged.

In a case involving cammunity property: Special rules

protect certain community property owned by the debtor's
spouse, even if that spouse did not file a bankruptcy case.

For more information, see page 2 >

Order of Discharge page 1

 

 

 
Case 8:21-Gase18:20+k4299-CRMunRoe 11 Fiketed)8828120p aFagedpb3 PagelD 28

Some debts are not discharged
Examples of debts that are not discharged are:

¢ debts that are domestic support
obligations;

¢ debts for most student loans;
¢ debts for most taxes;

¢ debts that the bankruptcy court has
decided or will decide are not discharged
in this bankruptcy case;

¢ debts for most fines, penaities,
forfeitures, or criminal restitution
obligations;

# some debis which the debtors did not
properly list;

4 debts for certain types of loans owed to
pension, profit sharing, stock bonus, or
retirement plans; and

¢ debts for death or personal injury caused
by operating a vehicle while intoxicated.

Official Form 3418

Also, debts covered by a valid reaffirmation
agreement are not discharged.

in addition, this discharge does not stop
creditors from collecting from anyone else who is
also liable on the debt, such as an insurance
company or a person who cosigned or
guaranteed a loan.

 

This information Is only a general summary
of the bankruptcy discharge; some
exceptions exist. Because the law is
complicated, you should consult an
attorney to determine the exact effect of the
discharge in this case.

 

 

Order of Discharge page 2

 

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 29 of 37 PagelD 29

EXHIBIT E

 

 
 

 

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 31 of 37 PagelD 31

EXHIBIT F

 

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 32 of 37 PagelD 32

HI HOLLAND LAW GROUP

YOUR PARTNER IN LAW

 

October 28, 2020

Frontier Communications
P.O. Box 740407
Cincinnati, OH 45274

RE: Jody Flowers

Account No, iD 19-5

Bankruptcy Case No. 8:20-bk-04210-CPM

To whom it may concern,

Our office represented Jody Flowers in a Chapter 7 bankruptcy case filed on May 29, 2020 and discharged on
August 26, 2020.

This letter is to notify you that Frontier Communications was listed on Schedule F (enclosed) of Mr. Flowers’
Bankruptcy Petition and was included in the Discharge of Debtor (enclosed).

Your office has sent a collection notice by mail directly to Mr. Flowers. Please do not contact Mr. Flowers
regarding this debt, which has been discharged in his Chapter 7 bankruptcy and is protected under 11 U.S. Code
§ 362.

If you have any questions or concerns regarding this matter, please contact our office directly.

Sincerely,

Crystaly# Grant

Paralegal to
Laurie Blanton, Esq.

 

cC. Client
HollandLaw.com 3639 Cortez Road West, Ste. 130
HLG@HollandLaw.com Bradenton, FL34210

(941) 744-5450
 

 

 

Case 8:21-cv-OTF48:RKMEISS “Document't Filed B57 19/2 PY Page 33 of 37 PagelD 33

 

 

 

 

 

 

 
 
  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Debtor 1_.lody- Bweyne-Eliyvers—__ Casa number (if known}
N44 . >
6 Frontier Communications st 4 digits of account number 2195 $500.00
Nanprlorily Craditer's Name
FO box 740407 Whan was the debt incurred?
Cincinnati, OH 452
Number Straet City Slate Zip Code As of the date you file, tha claim Is: Check all hat apply
Who incurred the debt? Check one.
Ml Debtor ¢ only Cj Contingent
C1 Gebtor 2 only C7 unilquidated
[2] bebtor 4 and Debtor 2 only O pisputed
C atleast one of the debtors and another Type of NONPRICRITY unsecured claim:
CI Gheck if this clalm ts for a community EI Student loans
dabt EJ obligations arising out of a separallon agreement or divorce that you did nok
1s the claim subject to offsat? report as priority claims
8 Ne EI Dabts to penstan or profit-sharing plans, and other similar debts
CO ves Ml other. Specify Services
41 . .
j Genesis Bc/Celtic Bank Last 4 digits of account number 6383 $305,00
Nonpriority Creditors Name
Atte: Bankruptey Opened 07/19 Last Active
Po Box 4477 When was the debt Incurred? 2124/20
Beaverton, OR 97076
Number Street City State Zip Code As of tha data you file, the clalm is: Check all that apply
Who Inaurrad the dabt? Check ane,
MH panier t only C] contingent
DF Debtor 2 only CO unttquidated
(7 debtor ¢ and Debtor 2 only | Disputed
(3 Atieast one of the debtors and another Type of NONPRIORITY unsacured claim:
(1 Shock if this claim is tora community C1 student leans
debt 1] obtigations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? rapart as priorlly clalms
Me Ci debts ta pension of profit-sharng plans, and other similar debts
OC yes M other. Specify Credit Card
44 . .
2 Mariner Finance, LLC Last 4 digits of account number 5712 $3,053.00
Nonpriority Crediter’s Name
Attn: Bankruptey Opened 11/19 Last Active
82171 Town Canter Drive When was the debt Incurred? 2/14/20
Nottingham, MD 21236
Number Street City Stata Zip Cada As of the date you file, tha clalm [s+ Check all that apply
Who incurred the dabt? Chack ane,
Hf pebter ¢ only CI contingent
[) Debtor 2 only [1 unliquidated
q
CI pebtor 1 and Debtor 2 only 1) disputed
CI at teast one of the debtors and another Type of NONPRIORITY unsecured clalm:
(1 check if this claim is fora cammunity [1 student loans
debt C7 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offsat? report as priorily claims
Mino (7 bebts to pension or profit-sharing plans, and other similar debts
D ves MW other, specity Loan
Official Form 106 E/F Schedule E/F; Creditors Whe Hava Unsecured Clalms Page § of &
Bog! Casa Bankrupicy

Soflware Copyright (o} 1986-2020 Bast Case, LLC - www.besicasa.com

 

 

 
Case 8:21-C\ORte bob Mod > fo-ceMu Deets: Filehday26261 page fiz 37 PagelD 34

 

Information _to identify the case:

Debtor 7 Jody Dwayne Flowers

 

FirstName  Middla Nama Last Nama

 

Debtor 2

L
(Spouse, if fling} FirstName  MiddleName LastName

United States Bankruptcy Court Middle District of Fiorida
Case number: 8:20-bk-04210-CPM

Order of Discharge

Social Security number or ITIN)  xxx-xx-9856

EIN =

Social Security number or ITIN _
EIN -

 

12/15

IT IS ORDERED: A discharge under 11 U.S.C. § 727 Is granted to:

Jody Dwayne Flowers

Cothoninadn Soren

 

7

Dated: August 26, 2020

 

 

 

Explanation of Bankruptcy Discharge in a Chapter 7 Case

This order does not close or dismiss the case, and it does
not ‘Getermine how much money, if any, the trustee will pay
creaitors.

Creditors cannot collect discharged debts

This order means that no one may make any attempt to
collect a discharged debt from the debtors personally. For
example, creditors cannot sue, gamish wages, assert a
deficiency, or olherwise try to collect from the debtors
personally on discharged debts, Creditors cannot contact
the debtors by mail, phone, or otherwise in any attempt to
collect the debt personaily. Creditors who viclate this order
can be required to pay debtors damages and attorney's
‘aes.

However, a creditor with a llen may enforce a claim against
the debtors’ property subject to that lien unless the llen was
avoided or eliminated, For example, a creditor may have
the right to foreclose a home mortgage or repossess an
automobile,

Official Form 318

This order does not prevent debtors from paying any debt
voluntarily or from paying reaffirmed debts according to the

reaffirmation agreement, 11 U.S.C, § 524(c), (f).

Most debts are discharged

Most debts are covered by the discharge, but not all,
Generally, a discharge removes the debtors’ personal
Habit for debts owed before the debtors! bankruptcy case
was filed,

Also, if this casa began under a different chapter of the
Bankruptcy Code and was later converted to chapter 7,
debts owed before the conversion are discharged.

In a case invoiving community property: Special rules

protect certain community property owned by the debtor's
spouse, even if that spouse did nat file a bankrupicy case.

For more information, see page 2 >

Order of Discharge page 1

 

 

 
Case 8:21 CERN AIS, BRU WSLS FAG BHSABE" Hage BPA" 27 PavelD 2s

Some debts are not discharged
Examples of debts that are not discharged are:

+ debts that are domestic support
obligations;

debts for most student loans;
¢ debts for most taxes;

¢ debts that the bankruptcy court has
decided or will decide are not discharged
in this bankruptcy case;

¢ debts for most fines, penalties,
forfeitures, or criminal restitution
obligations;

# some debts which the debtors did not
properly list;

+ debts for certain types of loans owed to
pension, profit sharing, stock bonus, or
retirement plans; and

+ debts for death or personal injury caused
by operating a vehicle while intoxicated.

Official Form 318

Also, debts covered by a vaild reaffirmation
agreement are not discharged.

In addition, this discharge does not stop
crediters from collecting from anyone else who Is
also liable on the debt, such as an Insurance
company or a person who cosigned or
guaranteed a loan.

 

This information is only a general summary
of the bankruptcy discharge; some
exceptions exist. Because the law is
complicated, you should consult an
attorney to determine the exact effect of the
discharge in this case.

 

 

 

Order of Discharge page 2

 
Case 8:21-cv-01210-KKM-JSS Document1 Filed 05/19/21 Page 36 of 37 PagelD 36

EXHIBIT G

 
Case 8:21-cv-01210-KKM-JSS Document 1 Filed 05/19/21 Page 37 of 37 VOTE 37
EASTERN ACCOUNT SYSTEM

Cu065427 OF CONNECTICUT, INC.

PO Box 1280
3 Corporate Drive, Ste 2 « Danbury, CT 06810

Oaks PA 19456-1280
ADDRESS SERVICE REQUESTED

24-Hour Automated Secure Payment & Account Information Line:
(844) 319-8594

 

Notice Date; November 4, 2020 Or visit:
www ,easternaccounts.com
(Live Chat Available)
Leena! rae atthe dl the EA A
8 PERSONAL & CONFIDENTIAL Creditor E
8 JODY FLOWERS itor; FRONTIER COMMUNICATIONS

Service Balance Due: § 191.85
Equipment Balance (if not returned): $ 0.00
Total Balance Due: $ 191.85

* * * FIRST NOTICE * *

Your account has been placed with this office for collection. To avoid further collection activity, pay it in full. If
you can not pay it in full or have a problem, contact our office.

**IMPORTANT**
Unless you notify this office within 30 days after receiving ‘this notice that you dispute the validity of this debt or
any portion thereof, this office will assume this debt is valid. If you notify this office in writing within 30 days
from receiving this notice, that you dispute the validity of this debt or any portion thereof, this office will: obtain
verification of the debt or obtain a copy of a judgment and mail you a copy of such judgment or verification. If
you request this office in writing within 30 days after receiving this notice, this office will provide you with the
name and address of the original creditor, if different from the current creditor,

This is an attempt to collect a debt. Any infornation obtained will be used for that purpose. This communication —
has been sent by a debt collector.

Office hours are 9am to Spm EST, Monday-Friday.

$9CU065427FIRSTCBL

 

 

Detach and Return with Payment
: Enter the requested inforniation in the spaces provided below:

 

 

 

Enclosing this notice with your payment will expedite credit fo your account, Creditor #: E6212
Change of Address: Creditor: FRONTIER COMMUNICATIONS
For: JODY FLOWERS Notice Date: November 4, 2020
; EAS Account Number; (856
Street Address: Amount Enclosed: $
City, State, Zip:
Telephone;

 

If your payment has been made, please disregard this notice. Eastern Account System of Connecticut, Inc,

 

 

Piease charge to my (Circle one): ] ce 3 Corporate Dr
Amouni Enclosed: $ -_ Ste 2
Card Number Danbury CT 06810-4166

fp [Neg pcan ffbe ATU PuccUAb poly gy ppaPDbad bap ehg Uf peg Ty ype] fUf ae
Brvistonbee [ofaD egdsenf bette stodgy yye fate A peggy ET
Security Code (from back of card)
Name of Cardholder

 

Service Balance Due: $ 191,85
Signature Equipment Balance (if not returned): $ 0.00

Or visit caste t Total Balance Due: § 191.85
FIRSTCBL

737
